A PROFESSIONAL CORPORATION 3 Triad Center Suite 500 Salt Lake City, Utah 84180 T: (801) 532-7080 F: (801) 596-1508 www.strongandhanni.com GLENN C. HANNI, P.C. HENRY E. HEATH PHILIP R. FISHLER ROGER H. BULLOCK R. SCOTT WILLIAMS SCOTT R. JENKINS PAUL M. BELNAP STUART H. SCHULTZ BRIAN C. JOHNSON 2 PAUL W. HESS STEPHEN J. TRAYNER STANFORD P. FITTS 7 BRADLEY W. BOWEN PETER H. CHRISTENSEN 5 ROBERT L. JANICKI H. BURT RINGWOOD CATHERINE M. LARSON KRISTIN A. VANORMAN PETER H. BARLOW GRADEN P. JACKSON 3 H. SCOTT JACOBSON MICHAEL J. MILLER 6 ANDREW D. WRIGHT MICHAEL L. FORD 4 BYRON G. MARTIN BENJAMIN P. THOMAS SUZETTE H. GOUCHER JACOB C. BRIEM1 LANCE H. LOCKE A. JOSEPH SANO JAMES C. THOMPSON PETER J. BAXTER JENNIFER R. CARRIZAL LORI A. JACKSON BRYANT J. McCONKIE WILLIAM B. INGRAM JEREMY G. KNIGHT RYAN P. ATKINSON JARED T. HALES JEFFERY J. OWENS ANDREW B. McDANIEL SADÉ A. TURNER AREK E. BUTLER PAUL W. JONES 1 ALSO MEMBER ARIZONA BAR 2 ALSO MEMBER CALIFORNIA BAR 3 ALSO MEMBER COLORADO BAR 4 ALSO MEMBER DISTRICT OF COLUMBIA BAR 5 ALSO MEMBER OREGON BAR 6 ALSO MEMBER WASHINGTON BAR 7 ALSO MEMBER WYOMING BAR ESTABLISHED 1888 GORDON R. STRONG (1909-1969) June 26, UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATE FINANCE Ann Nguyen Parker, Branch Chief ATTN:Carmen Moncada-Terry 100 F Street NW,Mail Stop 7010 WASHINGTON, D.C. 20549-2000 RE:Sterling Oil & Gas Company S-1 Post Effective Amendment filed June 5, 2008 File No.333-148034 Responding to Staff Comments of June 23, 2008 To Whom It May Concern: We have set forth your comments of June 23, 2008 below together with our responses and cross references to changes in the registration statement made in response to your comments.All of our changes are marked. COMMENT:Post-effective Amendment to Form S-1 filed June 5, 2008 General 1. Please revise the cover page and the Plan of Distribution section to provide further detail on how you intend to market the units being offered.It appears that you intend to offer the units on a best efforts basis; however, the registration statement does not include any indication of such intent nor does it make clear whether the offering will be on a minimum/maximum basis or on all or none basis. Also disclose the duration of the offering. Identify the individuals who will sell the securities on your behalf. If such individuals are not registered broker-dealers, please discuss the reasons why they are not required to register as such. RESPONSE:See marked changes on the cover page and under “Plan of Distribution.” 1 COMMENT2. We note that you filed the post-effective amendment to change several material terms of the offering. The changes are so material that they appear to give rise to a new, different transaction. Please explain why you filed the post-effective amendment rather than a new registration statement registering the new transaction. We may have further comments. RESPONSE:We filed as a post effective amendment rather than a new offering because the same number of common shares is offered as previously (10,000,000) although 5,000,000 are now offered pursuant to warrants.There was no change in the warrant price, compared to the prior pricing ($.50 in both cases).The change in the offering price of the other 5,000,000 shares ($.50 to $.20) is a material change but should be acceptable in a post effective amendment and within the scope of changes permitted by such amendments. COMMENT3. Please obtain a new opinion of counsel reflecting the new terms of the offering and file it as an exhibit. RESPONSE:The new opinion is attached as an exhibit. COMMENT:Risk Factors, page 7 4. Please discuss in a risk factor the risks associated with the type of offering you are registering. RESPONSE:See new risk factor added at the end of the Risk Factors section. COMMENT:Signature, page II-6 5. Please provide the signature of the principal accounting officer or controller. RESPONSE:See revision on the signature page. CLOSING COMMENTS As appropriate, please amend your filing in response to these comments. You may wish to provide us with marked copies of the amendment to expedite our review.
